IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                           May 28, 2008

                                       No. 07-30632                   Charles R. Fulbruge III
                                                                              Clerk

LINDA LAWRENCE, wife of Clement F Perschall Jr; CLEMENT F
PERSCHALL JR

                                                  Plaintiffs-Appellants
v.

FIDELITY NATIONAL INSURANCE COMPANY; EAGAN INSURANCE
AGENCY INC

                                                  Defendants-Appellees



                   Appeal from the United States District Court
                       for the Eastern District of Louisiana
                             USDC No. 2:06-CV-1072


Before REAVLEY, JOLLY, and GARZA, Circuit Judges.
PER CURIAM:*
       We find that the district court committed no reversible error and affirm on
the basis of the district court opinion. See 5th Cir. R. 47.6.
                                                                              AFFIRMED.




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.